Citation Nr: 1108943	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-06 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to higher evaluations for spondylosis of the lumbar spine with degenerative disc disease, currently assigned a 20 percent evaluation on the basis of functional impairment of the spine and a 10 percent evaluation for 
for radiculopathy involving the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Decision Review Officer (DRO) in a hearing at the RO in October 2007 and before the undersigned Veterans Law Judge in a hearing at the RO in October 2008.  Transcripts of those hearings are associated with the claims files.

When this matter was most recently before the Board in July 2010, the Board remanded this issue for further development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The functional impairment of the Veteran's lumbar spine is manifested limitation of motion but forward flexion is greater than 30 degrees.  

2.  The neurological manifestations of the disability more nearly approximate mild incomplete paralysis of the right sciatic nerve than moderate incomplete paralysis of the nerve; .

3.  The disability has not resulted in any incapacitating episodes necessitating bed rest prescribed by a physician.

CONCLUSION OF LAW

The Veteran's spondylosis of the lumbar spine with degenerative disc disease does not warrant more than a 20 percent evaluation for functional impairment of the spine and a 10 percent evaluation for  radiculopathy involving the right lower extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 and 5243; § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to increased ratings for the service-connected lumbar spine disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In the case at hand, the originating agency sent the Veteran a letter in May 2008 advising him of the elements required to support a claim for increased evaluation for a service-connected disability and of the respective duties of VA and the claimant in obtaining supporting evidence.  Although the Veteran was not adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Board previously reviewed the record, determined that the VA examinations of record were inadequate, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded a VA examination in July 2010.  The Veteran has not asserted the most recent VA examination was inadequate in any way, and the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  See Hilkert v. West, 12 Vet. App. 145 (1999).  The Board accordingly finds the originating agency has substantially complied with the requirement for examination articulated in the Board's remand.  See Dymant v. West, 13 Vet. App. 141, 146-47 (1999).

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2009) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the rating criteria effective from September 26, 2003, lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242.  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.   

There are several notes set out after the diagnostic criteria, which provide the following.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Where an increase in the disability rating is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The record contains a VA neurosurgery clinic note dated in October 2003 relating to follow-up for the nonservice-connected cervical spine surgery and the nonservice-connected carpal tunnel surgery.  As pertains to neurological symptoms of the lower extremities, the clinician noted motor strength 5/5 in the lower extremities and sensory intact; deep tendon reflexes (DTRs) were 2+ except the left patellar, which was 3+.

The Veteran had a VA examination of the spine in November 2003 in which he reported back pain radiating into both thighs and occasionally into the feet; he denied having been bedridden during the past year.  He stated walking more than 30 or 40 minutes caused pain, and driving more than 45 minutes produced pain.  The Veteran had worked as a corrections officer for 15 years but had not worked since 1995.  The Veteran took Tylenol three or four times per day for back and neck pain and also took daily hot baths for back pain, which helped somewhat.  On examination the Veteran had flexion to 70 degrees; returning to the extended position from the flexed position caused significant pain.  Straight leg raising (SLR) was 60 degrees on the right and 70 degrees on the left, which elicited back pain but no radicular pain.  The Veteran could stand on his toes and heels well.  There was no numbness in the lower extremities.  X-rays of the lumbar spine showed moderate to moderately severe generalized degenerative arthritis changes, more prominent at L2-3 and L5-S1 levels.  The examiner diagnosed degenerative disc disease (DDD) with resulting functional impairment of no extended walking or standing more than 30 minutes, no lifting more than 30 pounds of weight and no climbing or squatting activities.

The Veteran presented to the VA neurosurgery clinic in March 2004 when he was status post cervical spine surgery and carpal tunnel release; he complained of worsening back and leg pain, with right leg pain from mid-thigh to ankle fairly constant and worse than the back pain.  There was no associated weakness although it took him a little time to rise from a chair.  There was minimal impairment of activities.  The clinician noted that old magnetic resonance imaging (MRI) had been unremarkable and recommended conservative treatment with exercise, and another MRI if symptoms did not improve.

The Veteran had a VA MRI in August 2004 in which the impression was age-related moderate disc degeneration at multiple levels.  This was noted to be essentially unchanged from previous MRIs in 2001 and 2003.

The Veteran had a VA bone scan in May 2005 that showed scattered arthritic/degenerative changes, including left-much-greater-than-right L4-5 facet arthritis.

A VA neurology clinic follow-up note in September 2004 shows the Veteran's back pain had not improved despite medical management.  The pain was currently located in the left paraspinal region near the sacroiliac (SI) joint.  There were no new bowel or bladder problems and no new motor deficits.  Neurological examination showed motor functions in the lower extremities to be symmetric and sensory to be normal.  The Veteran was observed to use a cane.  The back showed soreness in the paraspinal muscles.  MRI showed DDD with facet hypertrophy at L4-5 greater than L5-S1 with no nerve root compression.  The clinical assessment was lumbar spondylosis.  The treatment plan was facet and/or nerve root blocks and muscle relaxants, with follow-up in six months if not improved.

The Veteran presented to the VA emergency room (ER) in October 2004 complaining of chronic back pain since the previous week, of 10/10 intensity and not relieved by current medications.  The Veteran was noted to be grimacing and to be unable to sit still.  He was treated with muscle relaxant and medication and released.

The Veteran had follow-up by  VA pain management in October 2004 in which it was noted the muscle relaxant and medication he had been provided caused sedation but no real improvement in the pain.  The Veteran reported that at night he would have to get up and take a hot bath to relax the muscle.  The Veteran was observed to ambulate fairly easily with a cane.  The lower extremities showed tenderness to palpation over the facet region beginning around L3-4; sensory was normal and motor was 5/5.  Reflexes were 2+/4.  SLR was positive at 60 degrees.  The treatment plan was to perform median branch blocks of the lower lumbar region as a diagnostic.

A left median branch block was performed by VA in December 2004.  Follow-up showed pain at 4/10 with a 20 percent reduction in pain level still present.

The Veteran presented to the VA neurology clinic for follow-up in March 2005 complaining his back pain had gotten worse.  He also complained of mood swings associated with back pain; his wife endorsed such mood changes.  On examination motor strength was 5/5 in all extremities and sensory examination was normal in all extremities.  The Veteran was observed to have stable gait without assistive devices although he used a cane to assist with balance; his posture was upright.  Muscle mass and tone were normal and without wasting.  The Veteran could tiptoe and heel walk without assistance.  SLRs were positive bilaterally while sitting.  The clinical impression was lumbar DDD and lumbar spondylolisthesis.  The Veteran stated he was interested in surgery, all conservative treatment methods having failed.

The Veteran was examined in June 2006 by Dr. David Sikes, a rheumatologist.   The Veteran complained of a number of painful joints but stated back pain was sometimes the worst.  The Veteran reported he needed his wife's help to dress; he was observed to be able to walk around the examining room without adaptive devices but he needed help to get up from the examining table and to a lesser extent from the chair.  Examination of the thoracolumbar spine showed myofascial tender points primarily in the thoracic spine.  There was also bilateral lumbar paraspinous tenderness without spasm and bilateral sciatic notch tenderness.  Dr. Sikes' impression was chronic low back pain.

The Veteran had a private (non-VA) MRI of the lumbar spine in September 2006.  The impression was moderate stenosis at L4-5 due to face osteoarthropathy, disc bulge and grade I degenerative spondylolisthesis; mildly bulging disc at L2-3, L3-4 and L4-5 without more than mild stenosis as described above; and collapsed disc space at L5-S1 with probable autofusion but no canal stenosis.

The Veteran subsequently had a private (non-VA) computed tomography (CT) myelogram of the lumbar spine in January 2007.  The impression was diffuse DDD from T12-L1 through L5-S1 resulting in multilevel canal and foraminal stenosis; and osseous degenerative changes and partial degenerative fusion at L5-S1 with no acute osseous abnormalities identified.

The Veteran presented to private physician Dr. John Small in January 2007 complaining of worsening back pain, currently 9/10 intensity.  Dr. Small observed the Veteran used a cane for assistance walking and could stand without a list.  Dr. Small diagnosed lumbosacral spondylolisthesis and recommended L4-5 facet blocks with possible radiofrequency (RF) ablation.

In March 2007 the Veteran presented to Dr. Small stating his pain was now worse, at 8/10 intensity.  Dr. Small indicated the Veteran wanted to proceed with surgery, possibly laminectomy/fusion.

The Veteran underwent surgery in April 2007.  Preoperative examination by Dr. Small showed normal gait although the Veteran used a cane for walking and the Veteran was observed to stand with a forward-bent posture.  The Veteran could bend to knee level, although there was worsened pain with forward flexion and extension.  SLR was negative bilaterally.  Motor examination was 5/5, DTRs and pulses were 2, and sensory examination was normal. 

Postoperative examination by Dr. Small from May through August 2007 showed motor examination 5/5 in all extremities and sensory examination normal; there was minimal tenderness to palpation of the lower lumbar paraspinals; overall the Veteran showed significant improvement compared to preoperative symptoms (90 percent reduction in pain).  

The Veteran testified before the DRO in October 2007 that he had recently had surgery in which two metal rods were placed in the lower back.  There had been improvement until the last follow-up, but there was no further improvement thereafter and the back was sore.
   
Postoperative examination by Dr. Small in November 2007 (three months postoperative) showed the Veteran had developed a new complaint of left hip pain with associated trouble standing; however, the Veteran was still happy with the surgery.  Motor examination was 5/5 and sensory examination was normal; there was tenderness to palpation over the left SI joint, and X-rays showed degenerative joint disease (DJD) in the left SI joint.  Dr. Small noted the Veteran's left leg was longer than his right and recommended shoe inserts.

Postoperative examination by Dr. Small in February 2008 showed continued complaint of left hip pain.  Motor examination was 5/5.  X-rays showed a fusion of L4-5 and continued tilted left hip, unchanged.  

In October 2008 the Veteran testified before the Board that his back surgery had essentially caused him to lose all range of motion of the back.  He stated that he currently took a prescription medication for pain relief and that he had incapacitating episodes at least once per month and sometimes twice per month and lasting a week to a week-and-a-half.  He stated he could no longer mow his lawn or dress himself, especially in regard to putting on shoes and socks.  

The Veteran had a VA examination of the spine in November 2009 in which he reported  his back pain and right leg pain had improved after the lumbar spinal fusion in April 2007; the pain had recently begun to increase again but was not as bad as it had been prior to surgery.  The pain was sharp and intermittent pain, and increased when changing from sitting-to-standing or standing-to-sitting position and increased with twisting or bending.  The Veteran endorsed associated stiffness but denied unsteady gait.  He endorsed numbness in the RLE but denied bladder or bowel incontinence or erectile dysfunction.  He reported a walking limitation of four or five blocks and a standing limitation of 30 minutes.  Flare-ups of moderate-to-severe intensity could occur with weather changes and would last as long as those changes.  The Veteran endorsed using a cane for ambulation over longer distances but did not bring it to the examination.  He denied any incapacitating episodes during the past year in which he was prescribed bed rest by a physician.   

The Veteran stated he had retired from law enforcement in 1995.  In regard to activities of daily living (ADLs) the Veteran stated he could not do much, due to back pain; his favorite activity was fishing but he could not fish for more than one hour at a time.  

On examination the Veteran was observed to have a normal gait.  There was some flattening of the lumbar spine.  There was tenderness to palpation over the lumbar paraspinal muscles and over the facet joints in the mid lumbar spine.  Manual muscle testing was 5/5 in the lower extremities.  Sensation was intact to light touch, and muscle stretch reflexes were 2+ bilaterally.  Forward flexion of the thoracolumbar spine was to 40 degrees with pain at 20 degrees.  On repetitive testing there was no additional limitation due to painful motion, fatigue, weakness, or incoordination, and range-of-motion values were unchanged from baseline testing.  X-rays of the lumbar spine showed an uncomplicated lower lumbar fusion at L4 to L5, with moderately prominent degenerative disc changes seen throughout the remainder of the lumbar spine with degenerative disc arthropathy.  The examiner's diagnosis was status post lumbar spine fusion L4-5, lumbar spondylosis, lumbar DDD and right lumbar radiculopathy. 

The Veteran's most recent VA examination of the spine was performed in July 2010.  The examiner reviewed the claims files.  The Veteran complained of a constant ache in the lumbar spine with sharp pains that radiate down both legs to the knees, causing his legs to buckle and associated with "pins and needles" or "shocks" down the legs.  He described the lumbar pain as constant 5/10, jumping to 10/10 with abrupt or awkward movement.  The Veteran denied incontinence but endorsed paresthesias, leg or foot weakness and unsteadiness.  The Veteran stated he could walk more than a quarter mile but less than a mile.

On examination the Veteran was observed to walk with a cane.  He walked with a hobble due to discrepant leg lengths (left leg longer than right leg), and his lumbar spine was flexed to 10-15 degrees while he walked.  The spine had normal contour (specifically, no gibbus, kyphosis, lumbar lordosis or flattening, reverse lordosis, list or scoliosis).  The thoracolumbar spine was favorably ankylosed surgically at 14-15, but he retained flexion from 0 to 45 degrees with pain beginning at 7 degrees.  Combined ROM was to 160 degrees, with pain on motion.  Repetitive movement caused increased pain but did not result in additional limitation of movement.  Knee jerks and ankle jerks were 2+ bilaterally.  The lower extremities were normal to sensory examination, had 5/5 motor strength and had normal muscle tone without atrophy.  X-rays showed an uncomplicated apparent status post lower lumbar spinal fusion with diffuse moderately prominent degenerative change throughout the remainder of the lumbar spine, with no evidence of spondylolisthesis.  The examiner's diagnosis was DDD of the lumbar spine with radiculopathy at L4-5; a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.

In terms of occupational and social impact, the examiner stated the lumbar spine disability resulted in the Veteran being assigned to different occupational duties due to increased absenteeism.  Occupational tasks were limited by decreased mobility and problems with lifting and carrying, as well as decreased weakness and increased pain.  In terms of ADLs, the Veteran had extraordinary problems dressing and bathing due to lumbar spine pain.  The Veteran also reported his lumbar pain prevented him from exercising in most forms and precluded many recreational activities and household chores.

On review of the evidence above, the Board finds the General Rating Formula criteria for a rating in excess of 20 percent are not met.  Schedular rating of 40 percent requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In this case the Veteran's forward flexion during the period in question has been at worst 40 degrees.  There is partial ankylosis post spinal fusion, but the entire thoracolumbar spine is not ankylosed.  Moreover, there have been no incapacitating episodes requiring bed rest prescribed by a physician, and the objective medical evidence demonstrates that the disability has not been productive of neurological impairment in the left lower extremity (LLE) (radiculopathy in the RLE is separately compensated and discussed below).  The Board notes in that regard that RLE radiculopathy was specifically diagnosed in the VA examination of November 2009; LLE radiculopathy has not been diagnosed in any VA or private examination of record.
 
In regard to evaluation of RLE radiculopathy, the Board finds the criteria for a rating in excess of 10 percent are not met.  The only manifestation of radiculopathy is subjective pain, which is compensable only at the "mild" or at most "moderate" level.  Given the Veteran's normal muscle tone, motor strength and sensory examination, and given the absence of atrophy, the Board concludes the incomplete paralysis of the sciatic nerve more closely approximates "mild" than "moderate" severity. 
   
VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his testimony before the DRO and before the Board.

The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording both the Veteran full competence and credibility, nothing in the lay evidence provided shows the Veteran has more closely approximated the criteria for a higher evaluation.  In that regard, the Veteran testified to frequently having to "take it easy" per his physician's advice, but such episodes are not "incapacitating episodes" as defined by the rating criteria; he specifically denied qualifying incapacitating episodes during the most recent VA examination.

At no point during the pendency of the claim have the criteria for a rating in excess of 20 percent for functional impairment of the spine or the criteria for a rating in excess of 10 percent for neurological impairment in the right lower extremity been met.  Accordingly, a "staged rating" is not warranted.  

The Board has considered whether additional compensation is warranted under the DeLuca factors.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, VA the examiners specifically found no additional limitation of function due to pain, weakness, fatigability or incoordination even after repetitive motion.  The Board concludes that a higher rating based on those factors is not warranted.

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected lumbar spine disability, including RLE radiculopathy, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a total disability evaluation based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the record does not show, that he is unemployable, or that his service-connected lumbar spine disability with radiculopathy alone renders him unable to obtain or maintain gainful employment.  Accordingly, the Board need not further consider whether a TDIU is warranted.

In sum, the Board has found the claim on appeal must be denied.  In so concluding, the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

The Board having determined that the Veteran's spondylosis of the lumbar spine with degenerative disc disease does not warrant more than a 20 percent evaluation on the basis of functional impairment of the spine and a 10 percent evaluation for 
for radiculopathy involving the right lower extremity, the benefit sought on appeal is denied..



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


